DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed February 2, 2022 has been entered.  Claims 1-5, 8-11, 15-16, 18-24 remain pending in the application.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 21:  Original claim 21 appears to be incomplete. It does not end with a period.  Update the claim as follows with a period at the end of the sentence:  “The roof top assembly of Claim 1, wherein the roof top panel and panel housing comprise one or more openings providing ventilation to an interior of the panel housing.”

Allowable Subject Matter
Claim 1-5, 8-11, 15-16, 18-24 allowed.
The following is an examiner’s statement of reasons for allowance: with respect the independent claims, prior art of record does not teach, suggest, or render obvious the total combination of recited structures, including the allowable subject matter:
Claim 1:  the plurality of extension panels are transverse to the panel housing and hang down from the panel housing in a third extended position, and each is movable between the 
Claim 10:  the first and second side panels each comprise a radial profile and is reconfigurable between a horizontal and vertical position.
Claim 18:  two extended positions comprising a first horizontal position substantially parallel to the housing and a second transverse position substantially perpendicular to the housing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654.  The examiner can normally be reached on M-F 7 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        

/J.E.H./Examiner, Art Unit 3612